t c memo united_states tax_court steven k stoddard and ellen m stoddard petitioners v commissioner of internal revenue respondent docket no filed date ellen m stoddard pro_se sandra veliz for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax ‘unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue unless otherwise indicated all rule references are to continued -- - year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure the issues remaining for decision’ are are petitioners entitled to deduct a claimed casualty_loss for we hold that they are not did petitioners understate the amount of long-term_capital_gain that they realized for on the sale of certain property we hold that they did are petitioners entitled to deduct for each of the years and certain claimed rental expenses with respect to their residence we hold that they are not are petitioners entitled to deduct for mortgage interest in excess of the amount conceded by respondent we hold that they are not are petitioners liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found t continued the tax_court rules_of_practice and procedure -computational or correlative issues also remain resolution of which flows automatically from the concessions of respondent and our resolution of the determinations in the notice of defi- ciency notice that we address herein at the time the petition was filed petitioners resided in anacortes washington anacortes claimed casualty_loss the quissett during petitioners acquired a sailboat named the quissett quissett a 45-foot peterson schooner made of wood that was built in at a time not disclosed by the record petitioners began to use the quissett for charter sailing petitioners advertised the quissett for charter sailing during petitioners maintained a checking account in the name quissett sailing charters quissett checking account through- out the period from at least date until at least date petitioners continued to draw on that account through at least the middle of at all times that petitioners owned the quissett it re- quired regular repairs and maintenance at a time not disclosed by the record petitioners renovated the quissett certain loans secured_by the quissett on date petitioners applied for a loan of dollar_figure loan from seattle postal employees credit_union credit_union by completing and signing a document entitled loanliner advance request voucher and security_agreement loan application the purpose of that loan as stated in that loan q4e- application was inter alia boat maintenance the loan application indicated inter alia that the quissett was to secure’ the loan and that the value of the quissett was dollar_figure petitioners’ loan balance with credit_union before they received the loan was dollar_figure and their loan balance with credit_union after they received that loan was dollar_figure on date petitioners applied for a loan of dollar_figure loan from credit_union by completing and signing a loan application loan application the purpose of that loan as stated in that loan application was remodel cabin and boat maint the loan application indicated inter alia that the quissett was to secure the loan and that the value of the quissett was dollar_figure petitioners’ loan balance with credit_union before they received the loan was dollar_figure and their loan balance with credit_union after they received that loan was dollar_figure on date petitioners applied for a loan of dollar_figure loan from credit_union by completing and signing a loan ‘the terms of the security_agreement that petitioners en- tered into by signing the loan application were on the reverse side of that document the record does not contain a copy of the reverse side of the loan application and the terms of that security_agreement the terms of the security_agreement that petitioners en- tered into by signing the loan application were on the reverse side of that document the record does not contain a copy of the reverse side of the loan application and the terms of that security_agreement - - application loan application the purpose of that loan as stated in that loan application was boat repair the loan application indicated inter alia that the quissett was to secure’ the loan and that the value of the quissett was dollar_figure petitioners’ loan balance with credit_union before they received the loan was dollar_figure and their loan balance with credit_union after they received that loan was dollar_figure foreclosure with respect to credit_union loan secured_by the quissett on date petitioners filed a petition for bankruptcy bankruptcy petition under chapter of title of the united_states_code with the united_states bankruptcy court for the western district of washington bankruptcy court petitioners’ bankruptcy petition included a document entitled summary of schedules to which was attached inter alia schedule b--personal property bankruptcy schedule b and schedule d--creditors holding secured claims bankruptcy schedule d in bankruptcy schedule b petitioners listed the quissett among their personal_property and claimed that it had a fair_market_value of dollar_figure the terms of the security_agreement that petitioners en- tered into by signing the loan application were on the reverse side of that document the record does not contain a copy of the reverse side of the loan application and the terms of that security_agreement - - in bankruptcy schedule d petitioners listed credit_union among their secured creditors on date credit_union filed a claim against petitioners’ bankruptcy_estate with respect to a loan of dollar_figure that was secured_by the quissett on date the trustee of petitioners’ bankruptcy_estate trustee filed a document entitled trustee’s report of no distribution trustee’s report with the bankruptcy court in that report the trustee stated inter alia that except for exempt_property no property had been received and no money had been paid on account of petitioners’ estate and that there was no property available for distribution from the estate on date the bankruptcy court granted petition- ers a discharge in date credit_union foreclosed on a loan to petition- ers that was secured_by the quissett and sold that boat for dollar_figure credit_union issued form 1099-c cancellation of debt form 1099-c to mr stoddard for form 1099-c indicated that the amount of debt canceled was dollar_figure long-term_capital_gain from the sale of certain property during date petitioners purchased a condominium unit condo for dollar_figure during and part of petitioners rented that condo on date they sold it for dollar_figure claimed rental expenses at all relevant times petitioners owned certain real_property located pincite doon way doon way residence in anacortes during the years at issue the doon way residence was petitioners’ primary residence at certain times during petitioners rented the doon way residence to various individuals the respective periods for those rentals generally were short lasting no more than two or three days except during june when petitioners rented the doon way residence for the entire month during petitioners placed a classified advertisement with skagit valley publishing in which the doon way residence was offered for rent petitioners did not rent the doon way residence during certain amounts expended by petitioners on the dates shown below petitioners paid the following amounts to the payees indicated by issuing checks drawn on a checking account in the name steven or ellen stoddard quissett date of check payee spa shop edensaw woods edensaw woods edensaw woods edensaw woods edensaw woods edensaw woods brian callahan brian callahan brian callahan edensaw woods edensaw woods edensaw woods peter jones amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘the handwritten notation quissett charters appeared at the bottom of the check dated on the dates shown below petitioners paid the following amounts to the payees indicated by issuing checks drawn on the quissett checking account date of check payee edensaw woods gte city of anacortes airtouch cellular state farm gte at t skagit co finn’s photo costco sears ace hardware city of anacortes puget power amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sebos dollar_figure wa state ferries dollar_figure washington state ferries dollar_figure allstate dollar_figure frontier ford dollar_figure gte dollar_figure city of anacortes dollar_figure washington state ferries dollar_figure puget power dollar_figure allstate dollar_figure doug owens dollar_figure skyline contract post dollar_figure office boelter assoc dollar_figure wa st ferries dollar_figure d o l dollar_figure costco dollar_figure seattle times dollar_figure allstate dollar_figure city of anacortes dollar_figure arcadia financial dollar_figure gte dollar_figure frontier industries dollar_figure frontier lumber dollar_figure frontier lumber dollar_figure washington state ferries dollar_figure washington state ferries dollar_figure allstate dollar_figure puget sound energy dollar_figure petitioners’ tax returns petitioners filed jointly form_1040 u s individual_income_tax_return form_1040 for joint_return joint_return and joint_return mr stoddard and ms stoddard signed their joint_return on date and date respectively petitioners signed their - and joint returns on date and date respectively the joint_return included schedule a itemized deduc-- tions schedule a the schedule a claimed deductions of dollar_figure for taxes dollar_figure for mortgage interest and dollar_figure for gifts to charity the joint_return also included schedule d capital_gains_and_losses schedule d in schedule d petitioners reported a long-term_capital_gain of dollar_figure which petitioners included as income on line of their joint_return in part ii of schedule d long-term_capital_gains and losses----assets held more than one year petitioners reported inter alia that the condo was sold on date the sales_price of that condo was dollar_figure and the cost or other basis of the condo was dollar_figure the joint_return also included schedule e supplemental income and loss schedule e the schedule e inter alia claimed a depreciation deduction of dollar_figure with respect to the condo the joint_return included schedule a the sched- ule a claimed deductions of dollar_figure for taxes dollar_figure for mortgage interest and dollar_figure for gifts to charity the joint_return also included schedule e with respect to the doon way residence the schedule e reported rental income of dollar_figure and claimed rental expense deductions of dollar_figure which included dollar_figure for claimed depreciation and a schedule e loss of dollar_figure the joint_return included schedule a in the schedule a petitioners claimed inter alia a casualty_loss deduction of dollar_figure with respect to the quissett as required petitioners filed form_4684 casualties and thefts form with the joint_return in section a of form_4684 personal_use_property petitioners indicated that the cost or other basis of the quissett was dollar_figure that they had no insur- ance or other reimbursement with respect to the quissett that they had no gain from casualty or theft that the fair_market_value before the casualty or theft of the quissett was dollar_figure that the fair_market_value of the quissett after the casualty or theft was dollar_figure and that the amount of the casualty_loss with respect to the quissett after applying certain limitations was dollar_figure the joint_return also included schedule e with respect to the doon way residence the schedule e reported no rents received and claimed rental expense deductions of dollar_figure consisting of dollar_figure for claimed advertising dollar_figure for claimed cleaning and maintenance dollar_figure for claimed insurance dollar_figure for claimed utilities and dollar_figure for claimed deprecia-- tion and a schedule e loss of dollar_figure - the joint_return did not report the dollar_figure of canceled debt that was shown on form 1099-c that credit_union issued to mr stoddard for petitioners’ amended tax returns petitioners filed jointly form 1040x amended u s individ- ual income_tax return form 1040x for amended joint_return amended joint_return and amended joint_return petitioners signed their and amended joint returns on date in their amended joint_return petitioners claimed schedule a deductions of dollar_figure an increase of dollar_figure in the deductions that petitioners claimed in schedule a of their joint_return in form 1040x for part ii explanation of changes to income deductions and credits petitioners indicated that the change in the amount of the schedule a deductions claimed resulted from a net_operating_loss_carryback from in their amended joint_return petitioners claimed schedule a deductions of dollar_figure an increase of dollar_figure in the deductions that petitioners claimed in schedule a of their joint_return in form 1040x for part ii explanation of changes to income deductions and credits petitioners indicated that the change in the amount of the schedule a deductions claimed resulted from a net_operating_loss_carryback from casualties theft_loss - - in their amended joint_return petitioners claimed an amended casualty_loss deduction of dollar_figure with respect to the quissett an increase of dollar_figure in the casualty_loss deduction that petitioners claimed in schedule a of their joint_return as reguired petitioners filed form_4684 casualties and thefts amended form with the form 1040x for in section a of the amended form_4684 for personal_use prop- erty petitioners indicated that the cost or other basis of the quissett was dollar_figure that they had no insurance or other reimbursement with respect to the quissett that they had no gain from casualty or theft that the fair_market_value before the casualty or theft of the quissett was dollar_figure that the fair_market_value of the quissett after the casualty or theft was dollar_figure and that the amount of the casualty_loss with respect to the quissett after applying certain limitations was dollar_figure notice_of_deficiency in the notice issued to petitioners for the years at issue respondent determined inter alia to disallow a casualty_loss deduction of dollar_figure that petitioners claimed in their joint_return with respect to the quissett respondent further determined to disallow the net_operating_loss nol_carryback deductions of dollar_figure and dollar_figure that petitioners claimed in their respective amended returns for and respondent -- made those determinations because petitioners did not establish their entitlement to a casualty_loss deduction for respondent also determined in the notice that petitioners realized a long-term_capital_gain of dollar_figure for from the sale of the condo and that they understated the amount of such gain in their joint_return by dollar_figure in determining that petitioners realized dollar_figure from the sale of the condo respon- dent determined that petitioners’ adjusted_basis in the condo at the time of its sale was zero respondent further determined in the notice to disallow rental expense deductions of dollar_figure and dollar_figure claimed in schedules e of the and joint returns respectively respondent made those determinations because petitioners did not establish that the deductions claimed were for amounts that petitioners expended or that petitioners expended for the purpose s claimed respondent also determined in the notice to disallow a mortgage interest_deduction of dollar_figure in schedule a of the joint_return respondent made that determination because petitioners did not establish that the deduction claimed was for an amount that petitioners expended or that petitioners expended for the purpose claimed respondent further determined in the notice that petitioners are liable for each of the years at issue for the accuracy- -- - related penalty under sec_6662 because of negligence or disregard of rules or regulations or a substantial under- statement of income_tax opinion petitioners have the burden of showing error in respon- dent’s determinations in the notice that remain at issue ’ see rule a 290_us_111 with respect to the deductions claimed by petitioners deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 ‘although mr stoddard did not appear at trial ms stoddard informed the court that mr stoddard had authorized her to speak for both of them at trial and the court allowed her to do so ms stoddard filed briefs in this case mr stoddard did not however our findings and conclusions herein shall apply to both ms stoddard and mr stoddard with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 the burden_of_proof shifts to respondent in specified circumstances internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the record in this case does not establish the date on which the examination of each of petitioners’ taxable years at issue began and neither party contends that sec_7491 applies here with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 c respondent bears the burden of production with respect to any individual’s liability for any penalty or addition_to_tax id as noted above the record in this case does not establish the date on which the examination of each of petitioners’ taxable years at issue began moreover neither party contends that sec_7491 applies here -- - claimed casualty_loss deduction respondent determined to disallow a casualty_loss deduction of dollar_figure that petitioners claimed in their joint_return with respect to the quissett petitioners contend that on date a storm caused damage to the quissett and that therefore they are entitled to a casualty_loss deduction for respondent contends inter alia that petitioners have failed to establish that the alleged storm occurred and that the quissett sustained the alleged damage during that alleged storm sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise a loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and com-- pleted transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs as pertinent here sec_165 limits the deduction allowed by sec_165 in the case of an individual to a loss that arises from fire storm shipwreck or other_casualty or respondent further determined to disallow the nol_carryback deductions that petitioners claimed in their amended joint_return and their amended joint_return of dollar_figure and dollar_figure respectively resolution of respondent’s determinations to disallow petitioners’ claimed nol_carryback deductions for and will flow automatically from our findings and resolution of respondent’s determination to disallow petitioners’ casualty_loss deduction claimed for from theft ’ petitioners attempted to satisfy their burden_of_proof with respect to the casualty_loss deduction claimed for through ms stoddard’s testimony and photographs of the quissett that are part of the instant record with respect to ms stoddard’s testimony we found that testimony to be general conclusory and or uncorroborated in certain material respects we shall not rely on her testimony to sustain petitioners’ burden_of_proof with respect to the casualty_loss deduction claimed for with respect to the photographs of the quissett on which petitioners rely ms stoddard testified that of the photographs show the quissett during and after repairs and or restoration work that petitioners undertook before the alleged storm and that of the photographs show the quissett after the alleged storm caused the damage that petitioners are claim- ing the back side of each of of the photographs that ms stoddard testified show the quissett before the alleged storm contain handwritten notations indicating that each of those photographs was taken sometime during and 1ie before the alleged storm the remaining eight photographs that ms stoddard testified show the quissett before the alleged casualty do not contain any indication as to when they were taken the petitioners do not contend that the alleged damage with respect to the quissett was a 1oss incurred in a trade or busi- ness or in any transaction entered into for profit see sec_165 and -- - back side of each of the two photographs that ms stoddard testified show the quissett after the alleged storm contain handwritten notations indicating that each of those photographs was taken in date which was around years before the alleged storm that petitioners claim occurred on date petitioners introduced no reliable evidence to establish that those two photographs show storm damage as opposed to for example the restoration work that petitioners undertook with respect to the quissett on the record before us we find that petitioners have failed to establish that any of the photo- graphs in question shows damage to the quissett that was caused by a storm that occurred on date on that record we further find that petitioners have failed to carry their burden of proving that the quissett sustained any damage during a storm on that date ’ based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of tn light of our findings that petitioners have not shown that the quissett sustained damage as a result of a storm that occurred on date we shall not address respondent’s contention that at the time of the alleged storm the quissett was the property of petitioners’ bankruptcy_estate and not petition-- ers’ property assuming arguendo that petitioners had established that the quissett sustained damage as a result of a storm that occurred on date on the instant record we find that petitioners have failed to establish the amount of any deduction to which they would be entitled under sec_165 see sec_165 h sec_1_165-7 income_tax regs - - proving that they are entitled to the casualty_loss deduction that they are claiming for long-term_capital_gain from the sale of the condo respondent determined in the notice that petitioners real- ized for a long-term_capital_gain of dollar_figure from the sale of the condo and that they understated the amount of such gain in their joint_return by dollar_figure respondent concedes that that determination in the notice was wrong in that respondent no longer maintains that in calculating the amount of such gain petitioners’ basis in the condo at the time of its sale was zero it is respondent’s position that petitioners’ adjusted_basis in the condo was dollar_figure when they sold it for dollar_figure that they realized dollar_figure of long-term_capital_gain from that sale and that they understated the amount of such gain in their joint_return by dollar_figure the parties stipulated that petitioners’ cost_basis in the condo at the time of its sale was dollar_figure and that they sold the condo in for dollar_figure the only dispute between the parties with respect to the sale of the condo is the amount of petition- ers’ adjusted_basis for determining the amount of long-term_capital_gain that they realized and must recognize for from that sale in light of our finding that petitioners have not estab- lished their entitlement to a casualty_loss deduction for we find that petitioners have failed to establish that they are entitled to the claimed nol deductions for and see supra note - - as we understand petitioners’ position they contend that they expended dollar_figure on improvements to the condo and that the cost of those improvements when added to their cost_basis in the condo of dollar_figure results in their having an adjusted_basis in the condo of dollar_figure which is the amount of petitioners’ basis that they reported in schedule d of their joint_return ’ the parties stipulated that petitioners’ adjusted_basis in the condo must reflect a reduction of at least dollar_figure for the depre- ciation that petitioners claimed in schedule e of their joint_return consequently according to petitioners their adjusted_basis in the condo at the time of its sale was dollar_figure ie basis of dollar_figure reported in schedule d of petitioners’ joint_return reduced by depreciation of dollar_figure for that the parties stipulated should reduce petitioners’ basis it is respondent’s position that at the time of the sale of the condo in petitioners’ adjusted_basis in the condo was dollar_figure in support of that position respondent contends that peti- tioners have failed to establish that they made the improvements to the condo that they are claiming and that petitioners’ adjusted_basis in the condo should be calculated by reducing ms stoddard did not specify at trial or on brief the exact amount that petitioners are claiming they incurred for improvements to the condo the checks on which petitioners rely to support their position with respect to the claimed improve- ments to the condo total dollar_figure however we assume that the amount of such claimed improvements is equal to the excess dollar_figure of the adjusted_basis of dollar_figure that petitioners claimed in schedule d of their joint_return over their cost_basis in the condo of dollar_figure to which the parties stipulated --- - their cost_basis of dollar_figure by the depreciation_deductions allowed_or_allowable whichever is greater for each of the years and during which petitioners rented the condo we turn first to petitioners’ position regarding the im- provements that they claim they made to the condo in support of that position petitioners rely on ms stoddard’s testimony certain checks payable to edensaw woods peter jones brian callahan and spa shops and on the loan application ms stoddard testified that the checks payable to edensaw woods represented disbursements for lumber and specialty wood that we had put into the condominium in the form of ceiling timbers and a bookcase around the fireplace however the following handwritten notation appears on one of those checks quissett charters ms stoddard testified that the checks payable to peter jones and brian callahan represented disburse- ments for wages paid to them to build this bookcase and sur- rounding hearth---or it’s not a hearth around the fireplace it is not clear from ms stoddard’s testimony or from the checks on which petitioners rely what she meant when she testified that the wood purchased from edensaw woods was put into the condominium in the form of ceiling timbers nor is it clear from ms stoddard’s testimony or from the checks on which petitioners rely that the bookcase which was built around the fireplace in the condo constitutes an improvement to the condo assuming arguendo that we were able to find on the instant record that the results of the work in the condo about which ms stoddard testified -- - constitute improvements to the condo on that record we are not persuaded that petitioners did not deduct as rental expenses for years prior to the years at issue the cost of such improvements as for the copy of the check payable to spa shops on which petitioners rely ms stoddard did not testify about that copy the sheet of paper on which the copy of the check appears con- tains the following handwritten notation basis for p t condo we are not satisfied from that notation or from any other part of the record before us that the check payable to spa shops represented a disbursement for an improvement to the condo as for the loan application on which petitioners rely ms stoddard did not testify about that copy the sheet of paper on which the copy of the loan application appears contains the following handwritten notation condo boat basis we are not satisfied from that notation or from any other part of the record before us that petitioners used all or a portion of the loan proceeds that they received as a result of the loan application in order to make improvements to the condo on the record before us we find that petitioners have failed to carry their burden of establishing that they paid for improvements to the condo that should be added to their cost_basis in the condo we turn next to respondent’s contention that pursuant to sec_1011 and sec_1016 petitioners’ adjusted_basis in the condo must reflect reductions made for the depreciation allowed_or_allowable whichever is greater under sec_167 a - - for each year during which petitioners held the condo for rental e for and the parties stipulated that during and petitioners rented the condo and we have found that they rented the condo for part of as noted above the parties stipulated that petitioners’ adjusted_basis in the condo must reflect at least a reduction of dollar_figure for the depreciation that petitioners claimed in schedule e of their joint_return respondent contends that petitioners’ adjusted_basis in the condo should also reflect reductions for deprecia-- tion of dollar_figure for each of the years and we agree with respondent that sec_1016 requires a decrease in petitioners’ basis in the condo determined under sec_1012 1ie the cost for depreciation allowed_or_allowable whichever is greater under sec_167 see sec_1011 sec_1012 sec_1016 see also 26_tc_804 on the record before us we find that petitioners have failed to carry their burden of proving that they are not entitled for each of the years and to depreciation of at least dollar_figure with respect to the condo ’ on tt is not clear from the record whether the depreciation of dollar_figure for which the parties stipulated must be taken into account as a reduction in calculating petitioners’ adjusted_basis in the condo was computed for a full year or for a period that began on date and ended on date when petitioners sold the condo the parties stipulated that peti- tioners’ adjusted_basis in the condo must reflect at least a reduction for the depreciation of dollar_figure that petitioners claimed in the schedule e of their return and petitioners sold the condo on date we believe that the depreciation for of dollar_figure which the parties stipulated must be reflected as continued - that record we further find that petitioners have failed to show that their cost_basis of dollar_figure in the condo should not be reduced by depreciation of dollar_figure for each of the years and on the instant record we find that petitioners have failed to show that their adjusted_basis in the condo at the time of its sale was greater than dollar_figure ie petitioners’ cost_basis of dollar_figure reduced by depreciation of dollar_figure for each of the years and based upon our examination of the entire record before us we find that petitioners have failed to show that they did not realize a long-term_capital_gain of dollar_figure on the sale of the condo ie sales_price of dollar_figure minus petitioners’ adjusted_basis in the condo of dollar_figure on that record we further find that petitioners have failed to show that they did not understate their long-term_capital_gain for on the sale of the condo by dollar_figure ie petitioners’ long-term_capital_gain of dollar_figure reduced by the long-term_capital_gain of dollar_figure that petitioners reported in schedule d of their joint_return continued a reduction in calculating petitioners’ adjusted_basis in the condo was computed for the period that began on date and ended on date when petitioners sold the condo lft our belief is correct respondent’s position that depreciation of only dollar_figure for each of the years and during which petitioners rented the condo must also be reflected as a reduc-- tion in calculating petitioners’ adjusted_basis in the condo would be advantageous to petitioners - - claimed rental expense deductions in schedules e of their and joint returns peti- tioners claimed rental expense deductions of dollar_figure and dollar_figure respectively with respect to the doon way residence respondent determined to disallow those claimed deductions we turn first to the rental expense deductions that peti- tioners claimed in schedule e of their joint_return it is respondent’s position that petitioners are not entitled to the rental expense deductions claimed for because they have failed to establish that the expenses in question were incurred or if incurred that those expenses were incurred with respect to the doon way residence and that those rental expense deductions are not disallowed by sec_280a petition-- ers introduced no evidence supporting their entitlement to those deductions on the instant record we find that petitioners have failed to carry their burden of proving that they are entitled to deduct the rental expenses claimed in schedule e of their joint_return we turn next to the rental expense deductions that petition--- ers claimed in schedule e of their joint_return on brief respondent concedes that petitioners incurred certain rental expenses with respect to the doon way residence ' however at trial petitioners introduced into the record certain checks to establish that during they paid certain expenses for advertising cleaning and maintenance utilities and insur- ance those checks when totaled for each such category of expense exceed the total amount of expenses that petitioners continued - - respondent contends that petitioners are not entitled to the claimed rental expense deductions for because petitioners have failed to establish that those deductions are not disallowed by sec_280a sec_280a provides sec_280a disallowance of certain expenses in connection with business use of home rental of vacation homes etc a general_rule ---except as otherwise provided in this section in the case of a taxpayer who is an individual no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a provides b exception for interest taxes casualty losses etc --subsection a shall not apply to any deduction allowable to the taxpayer without regard to its connection with his trade_or_business or with his income-producing activity a dwelling_unit is defined to include a house apartment condominium or similar_property sec_280a a on the record before us we find that the doon way residence constitutes a dwelling_unit within the meaning of sec_280a continued claimed as a deduction for each such category in schedule e of their joint_return although petitioners did not claim rental expense deductions in their joint_return for legal fees supplies and automobile and travel petitioners introduced into the record at trial certain checks in an attempt to estab- lish that during they incurred certain expenses for each such category of expense it is not clear whether respondent is conceding the total amount of rental expenses that petitioners claimed in schedule e of their joint_return or some other amount in any event in light of our findings below we need not decide the exact amount of rental expenses that respondent concedes petitioners paid during -- p7 - in determining whether a dwelling_unit is a residence within the meaning of sec_280a sec_280a provides in pertinent part a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of-- a days or b percent of the number of days during such year for which such unit is rented at a fair rental we have found that petitioners did not rent the doon way residence during the doon way residence constituted a residence within the meaning of sec_280a only if petitioners’ use of the doon way residence for personal purposes exceeded days during see sec_280a at trial ms stoddard testified that the doon way residence was petitioners’ primary residence during on the instant record we find that petitioners have failed to carry their burden of proving that their personal_use of the doon way resi- dence did not exceed days during on that record we find that the doon way residence qualifies within the meaning of sec_280a as petitioners’ residence during at trial ms stoddard also testified that we were stay- ing on the boat quissett right after the casualty_loss to the quissett we had it in the boatyard we were--we were being stalked and we basically moved out of the house and put it up for rent on the record before us we find that petitioners have failed to establish that they did not live in the doon way residence after the quissett was seized and sold in date and that during they owned property in addition to the doon way residence in which they resided - - accordingly for petitioners are subject_to the limitations provided in sec_280a sec_280a provides rental use ---subsection a shall not apply to any item which is attributable to the rental of the dwelling_unit or portion thereof determinated after the application of subsection e sec_280a provides in general --in any case where a taxpayer who is an individual uses a dwelling_unit for per- sonal purposes on any day during the taxable_year whether or not he is treated under this section as using such unit as a residence the amount deductible under this chapter with respect to expenses attribut-- able to the rental of the unit or portion thereof for the taxable_year shall not exceed an amount which bears the same relationship to such expenses as the number of days during each year that the unit or portion thereof is rented at a fair rental bears to the total number of days during such year that the unit or portion thereof is used exception for deductions otherwise allowable ---this subsection shall not apply with respect to deductions which would be allowable under this chapter for the taxable_year whether or not such unit or portion thereof was rented on the instant record we find that the numerator of the fraction under the limitation imposed by sec_280a is zero that is because the numerator of that fraction consists of the number of days during that the doon way residence was rented and we have found that petitioners did not rent the doon way residence during that year on the record before us we find that petitioners have failed to carry their burden of proving that the expenses that they claimed for with respect to the - doon way residence are not disallowed by sec_280a ' based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of proving that they are entitled to deduct the respective rental expenses claimed for and claimed mortgage interest_deduction respondent determined in the notice to disallow the mortgage interest_deduction of dollar_figure that petitioners claimed in their joint_return with respect to the doon way residence on brief respondent concedes that petitioners have established that they are entitled for to a mortgage interest_deduction of dollar_figure it is petitioners’ position that they are entitled to deduct the entire dollar_figure of mortgage interest that they claimed in their joint_return petitioners attempted to satisfy their burden_of_proof with respect to the mortgage interest_deduction at issue through ms stoddard’s testimony ’ we found her testimony to be general 'stn their schedule e petitioners claimed rental expense deductions for advertising cleaning and maintenance insurance utilities and depreciation at trial petitioners introduced into the record certain other checks in an attempt to establish that they also paid but did not deduct in their schedule e rental expenses for legal fees supplies and automo- bile and travel see supra note on the record before us we find that petitioners have failed to establish that any of the expenses claimed as a deduction for would be allowable as a deduction whether or not the doon way residence was rented see sec_280a e petitioners did not make part of the instant record form_1098 mortgage interest statement for with respect to the continued - - conclusory and or uncorroborated in certain material respects and we shall not rely on it on the record before us we find that petitioners have failed to carry their burden of showing that during they paid dollar_figure of mortgage interest in addition to the dollar_figure conceded by respondent based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of proving that they are entitled to a mortgage interest_deduction in excess of the dollar_figure conceded by respondent accuracy-related_penalty respondent determined that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 because of negligence under sec_6662 b or a substantial_understatement_of_income_tax under sec_6662 b sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of care or failure to do what a reasonable continued doon way residence --- - person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_ 91_tc_686 affd 893_f2d_656 4th cir an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 d a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 a the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the only evidence that petitioners introduced in support of their position that they were not negligent was ms stoddard’s testimony we found her testimony to be general conclusory and or uncorroborated in certain material respects and we shall not rely on it to establish petitioners’ position that respondent erred in determining to impose the accuracy-related_penalty under sec_6662 for each of the years at issue on the record before us we find that petitioners have failed to show that they were not negligent and did not disregard rules or regulations within the meaning of sec_6662 or otherwise did what a reasonable person would do with respect to any portion of the - - underpayment for any of the years at issue ’ on that record we further find that petitioners have failed to show that they acted with reasonable_cause and in good_faith with respect to any portion of the underpayment for any of the years at issue see sec_6664 we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of respondent decision will be entered under rule '8tn the notice respondent determined that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 on the alternative ground that there was a substantial_understatement_of_income_tax under sec_6662 b we have found that petitioners are liable for each of the years at issue for the accuracy-related_penalty because of negligence or disregard of rules or regulations under sec_6662 b in light of that finding we shall not address whether petitioners are liable for each of the years at issue for the accuracy-related_penalty because of a substantial understate- ment of income_tax under sec_6662
